    Case: 1:19-cv-02797 Document #: 34 Filed: 12/06/19 Page 1 of 2 PageID #:379




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MICHAEL WHITE, et al.                         )
                                              )
                       Plaintiffs,            )
                                              )       Case No.: 19-cv-02797
       vs.                                    )
                                              )       Hon. Joan H. Lefkow
                                              )
ILLINOIS STATE POLICE, et al.                 )
                                              )
                       Defendants.            )

  DEFENDANTS’ UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO
         FILE REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

       Defendants Illinois State Police, Brendan F. Kelly, Jessica Trame, Illinois Concealed Carry

Licensing Review Board, Jeremy Margolis, Edward Bobrick, Stephen Dinwiddie, Joseph Duffy,

Jon Johnson, Joseph Vaughn, and Frank Wright (“Defendants”), by and through their attorney,

Kwame Raoul, Illinois Attorney General, move for a 7-day extension of time to December 13,

2019 to file their reply brief in support of their motion to dismiss. Plaintiffs do not oppose this

motion. In support of their motion, defendants state as follows:

       1.      Plaintiffs have filed a complaint alleging that the Illinois Firearm Concealed Carry

Act violates the Second and Fourteenth Amendments.

       2.      Defendants have moved to dismiss the complaint. (Dkt. No. 15) On October 18,

2019, plaintiffs filed a 25-page response brief. (Dkt. No. 23)

       3.      Defendants’ reply is due today. However, due to counsel’s work schedule and case

load, the need for internal and client review, and the complexity of the issues, defendants require

an additional 7 days, to December 13, 2019, to file their reply.




                                                  1
    Case: 1:19-cv-02797 Document #: 34 Filed: 12/06/19 Page 2 of 2 PageID #:379




       4.      Counsel for plaintiffs, Gregory Bedell, has indicated that plaintiffs to not oppose

this motion for an extension.

       5.      No party will be prejudiced by this motion, and the motion is made in good faith

and not for purposes of delay.



       WHEREFORE, for the foregoing reasons, defendants respectfully request that the Court

grant their motion, and that they be given a 7-day extension, to December 13, 2019, to file their

reply in support of their motion to dismiss.



Dated: December 6, 2019

                                               Respectfully submitted,
KWAME RAOUL
Attorney General of Illinois                   /s/ Michael T. Dierkes

                                               Michael T. Dierkes
                                               Office of the Illinois Attorney General
                                               General Law Bureau
                                               100 West Randolph Street, 13th Floor
                                               Chicago, Illinois 60601
                                               (312) 814-3672

                                               Counsel for Defendants




                                                  2
